Citation Nr: 1642691	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse in sustained full remission and nicotine dependence with physiological dependence in sustained full remission.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1968 to March 1970. He served in the Republic of Vietnam and his military decorations include the Combat Infantryman Badge and the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the New York, New York, Regional Office (RO) which granted service connection and assigned a 30 percent rating. In April 2015, the Veteran was afforded a before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.


FINDING OF FACT

PTSD has been shown to be manifested by nightmares, difficulty sleeping, avoiding crowds, intrusive memories, some short-term memory loss, an exaggerated startle response, hypervigilance, depression, anxiety, anger and irritability, and social isolation; no more than occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks has been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD with alcohol abuse in sustained full remission and nicotine dependence with physiological dependence in sustained full remission have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.26(a), 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board observes that the Veteran has a nonservice-connected psychiatric disorder, in addition to his service-connected PTSD.  No competent medical professional has separated the effects of the nonservice-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD. See Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and nonservice-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability)).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In a July 2010 VA treatment record, the Veteran reported angry outbursts, intrusive thoughts about his time in service, avoidance of crowds, nightmares, and difficulty sleeping. His mood was euthymic with congruent affect. He was friendly and cooperative, thoughts were logical and coherent, and he exhibited no hallucinations, delusions, or suicidal or homicidal ideation. He was diagnosed with PTSD. An August 2010 VA treatment record found that he experienced nightmares, intrusive memories, got startled when he heard a loud noise or heard a helicopter, and was uncomfortable if someone walked behind him. He denied flashbacks, avoiding any particular situation, any significant mood symptoms, any psychotic symptoms, and suicidal and homicidal ideation. 

In a September 2010 VA treatment record, the Veteran was doing well and keeping busy. He had difficulty sleeping and had occasional nightmares. The health provider characterized the Veteran's symptoms as mild and having little effect on his level of functioning. He was diagnosed with anxiety and prescribed medication for insomnia. Another September 2010 VA treatment record found that the Veteran had difficulty sleeping, getting only about four hours of continuous rest. He rarely had nightmares but sometimes woke up fearing he had been shot. He had a bad temper, experienced intrusive memories of his military experiences, had an exaggerated startle response, was hyperalert, experienced depression, and tried to not get too close to people. He was noted to have good relationships with his wife and two adult children. 

In a November 2010 VA PTSD examination, the Veteran was noted to have a good relationship with his family, including traveling to Pennsylvania regularly to babysit his grandchildren, but that he otherwise experienced social isolation, avoiding people due to anger and irritability, as well as a low desire to socialize. He reported short-term memory problems, experiencing depression, difficulty sleeping, especially during hot weather as the heat was a trigger for him, sometimes feeling anxious, and checking doors and windows for safety. 

He denied impairment of thought, difficulty maintaining personal hygiene, panic attacks, delusions, hallucinations, obsessive and compulsive behaviors, impaired impulse control, and current suicidal or homicidal ideation. On examination, he exhibited "noticeable physical and psychological distress upon discussing his Vietnam experiences." He had difficulty sleeping, nightmares three to four times per week, anger and irritability, including at former colleagues and instances of road rage where he chased after cars at high rates of speed, feelings of detachment from other people, isolation and feelings of wanting to be left alone, avoiding  people due to his anger issues, avoidance, and hypervigilance. 

VA treatment records dated between December 2010 and July 2014 reflect that the Veteran continued to experience nightmares and have some difficulty sleeping, intrusive thoughts, irritability, hypervigilance, and some anxiety and depression. He exhibited no psychotic symptoms, and no suicidal or homicidal ideation. He continued to have a good relationship with his wife, children, and grandchildren, and stayed busy with family, gardening, going to the gym, and attending weekly PTSD group therapy sessions.

A September 2011 VA treatment record states that the Veteran had fair mood, anxiety, and irritability and had recently taken a vacation with his wife. In the prior month he had two days on which he became irritable and felt the need to isolate himself but had recovered from that period. The clinician noted that the Veteran was pleasant, somewhat anxious, and had no suicidal ideation. 

In November 2013, clinicians from the VA PTSD program where the Veteran received treatment wrote a letter on his behalf. They described the Veteran's PTSD symptoms, including difficulty sleeping and nightmares about his time in Vietnam approximately five times per month where he woke up sweating. The clinicians noted that the Veteran's symptoms increase in the summer and around the anniversaries of traumatic events. The clinicians wrote that the Veteran has chronic PTSD. 

At his April 2015 Board hearing, the Veteran testified that he attended weekly group therapy for PTSD and saw an individual therapist every three months. He also stated that he took medication to help him sleep and to help with his anxiety and anger issues. He reported difficulty getting along with his bosses before he retired and that he sometimes got angry at them. He stated he never hit any of them, but came close. He would sometimes walk out of the building to get away from everyone. 

He also reported not having many friends and mostly spending time alone, although he does have some friends through his PTSD group therapy but he primarily interacts with them at therapy. He discussed having a good relationship with his wife of 40 years, children, and grandchildren, and that he saw them regularly and he and his wife babysat their grandchildren. He found it difficult to go to events with crowds and noise but did attend social events such as weddings. He stated that he enjoyed gardening and regularly went to the gym. He reported nightmares about his time in combat and difficulty sleeping.

During the period on appeal, the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of his service-connected PTSD. His disorder has been shown to be manifested by nightmares, difficulty sleeping, avoiding crowds, intrusive memories, some short-term memory loss, an exaggerated startle response, hypervigilance, depression, anxiety, anger and irritability, and social isolation. 

Given these facts, the Board finds that the Veteran's current evaluation of 30 percent adequately reflects the Veteran's PTSD symptoms during the relevant period.  A higher rating is not warranted as he has a good relationship with his wife, children, and grandchildren, and frequently spends time with them, including babysitting for his grandchildren, regularly went to the gym, took part in activities he enjoys, such as traveling and gardening, attends events with large crowds and noise even when they make him somewhat uncomfortable, and he exhibited no suicidal or homicidal ideation, no hallucinations, panic attacks, delusions, obsessive and compulsive behaviors, or impaired impulse control and is able to maintain personal hygiene without any difficulty.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as nightmares, difficulty sleeping, avoiding crowds, intrusive memories, some short-term memory loss, an exaggerated startle response, hypervigilance, depression, anxiety, anger and irritability, and social isolation, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as mood, level of anxiety, panic attacks, sleep impairment, memory loss, judgment, abstract thinking, and motivation and mood among other things.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment. Although he reported some conflict with co-workers, he was able to maintain his job working at a hospital for 30 years, then worked at a nursing home for another six years, until his retirement. 

Finally, where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  


ORDER

An initial rating in excess of 30 percent for PTSD with alcohol abuse in sustained full remission and nicotine dependence with physiological dependence in sustained full remission is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


